Citation Nr: 1621716	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of prostate cancer status-post brachytherapy and Lupron, rated as 100 percent disabling prior to March 1, 2011, and 20 percent disabling therefrom, to include whether the reduction from 100 percent to 20 percent effective March 1, 2011, was proper.

2.  Entitlement to a separate compensable rating for fatigue associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron.

3.  Entitlement to a separate compensable rating for mental stress associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the 100 percent rating assigned for the residuals of the Veteran's prostate cancer to 20 percent, effective from March 1, 2011.  The Board remanded the case in May 2014 and October 2015.

In July 2012, the Veteran testified at a hearing before the undersigned via video conference.  A transcript of the hearing is associated with the record.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the July 2012 Board hearing, the Veteran testified that he is disabled and does not work due to two prior surgeries on his neck.  The Veteran has not argued, and the record does not otherwise reflect, that the disability at issue on appeal renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

In the October 2015 remand, the Board noted that, in a September 2014 memorandum, the RO determined that a petition to reopen the claim for entitlement to service connection for diabetes mellitus had been inferred based on the record, but had been addressed by the RO.  Further review of the record reveals that the RO still has not addressed that issue.  Accordingly, the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a separate compensable rating for fatigue associated with service-connected residuals of prostate cancer, status-post brachytherapy and Lupron, and entitlement to a separate compensable rating for mental stress associated with service-connected residuals of prostate cancer, status-post brachytherapy and Lupron, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The December 2010 rating decision, which reduced the Veteran's rating for the service-connected prostate disability from 100 percent to 20 percent, effective March 1, 2011, was made with adequate consideration of pertinent laws and regulations and was supported by the evidence contained in the record at the time of the reduction, which showed that there was no local reoccurrence or metastasis of the prostate cancer; that the disability was manifested by urinary frequency that, at its most severe, was productive of a daytime voiding interval of between one and two hours or awakening to void three to four times per night; and that the disability was not manifested by renal dysfunction, urine leakage, or obstructed voiding. 
 
2.  At the July 12, 2012 Board hearing, the Veteran testified that he had a daytime voiding interval of about once every hour and a half, and awakening to void six times per night; he reported urine leakage that did not require the use of absorbent material or an appliance; and he did not report renal dysfunction or obstructed voiding associated with the service-connected prostate disability.

3.  At a November 18, 2015 VA prostate cancer examination, the Veteran reported a daytime voiding interval of one to two hours, and awakening to void three to four times per night; he reported urine leakage that did not require the use of absorbent material or an appliance; he did not have renal dysfunction or obstructed voiding associated with the service-connected prostate disability.

4.  Throughout the rating period, the Veteran's erectile dysfunction, which has been medically attributed to the service-connected prostate disability, has been manifested in loss of erectile power, but has not been manifested by deformity of the penis.


CONCLUSIONS OF LAW

1.  The reduction in the Veteran's rating for residuals of prostate cancer, status-post brachytherapy and Lupron, from 100 percent to 20 percent, effective March 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.115a, 4.115b Diagnostic Code 7528 (2015).

2.  For the period from March 1, 2011, to July 11, 2012, the criteria for a rating in excess of 20 percent for residuals of prostate cancer, status-post brachytherapy and Lupron, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b Diagnostic Code 7528 (2015).

3.  For the period from July 12, 2012, the date of the Veteran's Board hearing, through November 17, 2015, the day before the November 2015 VA prostate cancer examination, the criteria for a rating of 40 percent, and no higher, for residuals of prostate cancer, status-post brachytherapy and Lupron, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b Diagnostic Code 7528 (2015).

4.  For the period from November 18, 2015, the date of the November 2015 VA prostate cancer examination, the criteria for a rating in excess of 20 percent for residuals of prostate cancer, status-post brachytherapy and Lupron, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b Diagnostic Code 7528 (2015).

5.  The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal stems from disagreement with the December 2010 rating decision's reduction in the rating for residuals of prostate cancer, status-post brachytherapy and Lupron, under 38 C.F.R. § 3.105(e) and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to the service-connected prostate disability in May 2010, August 2010, January 2012, June 2014, and November 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed more fully below, the June 2014 VA examination is inadequate for decision-making purposes because it does not give consideration to all of the Veteran's pertinent symptoms.  However, the November 2015 VA examination, as well as the May 2010, August 2010, and January 2012 VA examinations reflect that the examiners reviewed the record or took a detailed medical history from the Veteran that was consistent with the other evidence of record, and that the examiners considered the Veteran's reported symptomatology.  They also provide the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations, in aggregate, are adequate for decision-making purposes and further examination is not required.

The Veteran has not alleged that his service-connected prostate disability has increased in severity since the November 2015 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that higher disability ratings are warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in May 2014 and October 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the May 2014 Board remand directed the AOJ to take appropriate steps to obtain the Veteran's treatment records since February 2012 and associate any obtained records with the record; provide the Veteran a VA genitourinary examination to determine the current nature and severity of the service-connected prostate disability; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2014 Board remand, the AOJ obtained updated VA treatment records and associated them with the record.  The AOJ also sent the Veteran a letter in May 2014 asking him to identify any outstanding, relevant private treatment on an attached VA Form 21-4142, Authorization and Consent to Release Information; however, the Veteran did not return the form or otherwise identify further private treatment.  In addition, the AOJ provided the Veteran a VA prostate cancer examination in June 2014, and readjudicated the claim in a September 2014 supplemental statement of the case.

In the October 2015 remand, the Board noted that the AOJ provided the Veteran a VA prostate cancer examination rather than a VA genitourinary examination, as directed, and that the June 2014 VA prostate cancer examination did not include all of the information necessary to rate the Veteran's service-connected prostate disability.  Therefore, the Board again remanded the case.  The October 2015 Board remand directed the AOJ to obtain and associate with the record outstanding VA and private medical records identified by the Veteran; provide the Veteran a VA genitourinary examination; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2015 Board remand, the AOJ provided the Veteran a VA prostate cancer examination in November 2015, obtained an addendum to the November 2015 VA prostate examination in December 2015, and readjudicated the claim in a December 2015 supplemental statement of the case.  The Board acknowledges that, in the October 2015 remand, the Board emphasized that the AOJ was to provide the Veteran a VA genitourinary examination, but that the AOJ provided the Veteran a VA prostate cancer examination.  However, the Board's goal in such emphasis was to ensure that the resulting VA examination report included all information necessary to rate the Veteran's service-connected prostate disability.  To that end, the Board specifically noted that the examination report must include findings as to the presence/absence of urine leakage, urinary frequency and obstructed voiding; whether the use of an appliance or absorbent material is necessary; and, if used, the frequency with which the appliance must be changed.  A review of the November 2015 VA prostate cancer examination and the December 2015 addendum reveals that the requested information was provided, and the examination and addendum otherwise provide the information necessary to rate the Veteran's service-connected prostate disability.  Accordingly, the Board finds that VA at least substantially complied with the October 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ asked the Veteran specific questions concerning the symptoms of and treatment for his prostate cancer and the residuals thereof.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veterans Affairs.  Furthermore, the AVLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria - Rating Increases Generally

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Analysis - Rating Reduction

The December 2010 rating decision reduced the Veteran's rating for prostate cancer, status-post brachytherapy and Lupron, from 100 percent to 20 percent, effective March 1, 2011.  The Veteran has appealed that rating reduction.

A note following 38 C.F.R. § 4.115b, Diagnostic Code 7528, the diagnostic code under which the Veteran's service-connected prostate disability is rated, specifies that any change in the rating for prostate cancer based upon examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  Under 38 C.F.R. § 3.105(e), where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.

In this case, service connection for prostate cancer was granted by a January 2010 rating decision, which also awarded the 100 percent rating, effective October 23, 2009, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  In that rating decision and the accompanying notification letter, the RO informed the Veteran that an examination would be scheduled at a future date to determine the severity of the service-connected prostate cancer residuals.  In a September 2010 rating decision, the RO proposed to reduce the Veteran's rating for prostate cancer from 100 percent to 20 percent.  The RO notified the Veteran of the proposed rating reduction in a September 2010 letter.  The notification letter also informed the Veteran that he could request a personal hearing and that he had 60 days in which to submit additional evidence to show that his compensation payments should be continued at their present level.  In the December 2010 rating decision, the RO reduced the Veteran's rating for prostate cancer, status-post brachytherapy and Lupron, from 100 percent to 20 percent, effective March 1, 2011.  The RO informed the Veteran of the reduction in a letter dated December 23, 2010.  Accordingly, the requirements of 38 C.F.R. § 3.105(e) have been met, as the RO issued a rating decision proposing the reduction and notified the Veteran that he had 60 days to present additional evidence.

After completing the notice and predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted, the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).  Here, the reduction was effectuated from March 1, 2011, the first day of the first month following expiration of the 60 day period from the December 23, 2010 notice of the December 2010 rating decision.  Therefore, the RO provided proper notice of the proposed rating reduction, as well as of the reduction.

Having found that the RO fulfilled the notice and predetermination requirements under 38 C.F.R. § 3.105(e), the Board must address whether the reduction was warranted.  Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which set forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).   However, with respect to other disabilities that are likely to improve (i.e., those with ratings in effect for less than five years), reexaminations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, in such cases it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

Additionally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of determining whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the 100 percent rating had been in effect for less than five years at the time of the reduction.  Specifically, the January 2010 rating decision granted service connection for prostate cancer and provided the 100 percent, effective October 23, 2009; and the December 2010 rating decision reduced the rating effective March 1, 2011, less than five years later.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application in the present case, and reexaminations disclosing improvement in disabilities are sufficient to warrant a rating reduction under 38 C.F.R. § 3.344(c).

The Veteran's service-connected prostate disability is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system are assigned a 100 percent rating.  The note following the diagnostic code provides that, following the cessation of surgical, X-Ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is to be rated based on residuals of voiding dysfunction or renal dysfunction, whichever is predominant.

Under the renal dysfunction criteria set forth in 38 C.F.R. § 4.115a, a noncompensable rating is warranted for albumin casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN (blood urea nitrogen) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Under the voiding dysfunction criteria set forth in 38 C.F.R. § 4.115a, the disability is to be rated as a particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

For urine leakage, a 20 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted for impairment that requires the wearing of absorbent materials which must be changed two to four times per day.  A maximum 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

For urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

For obstructed voiding, a noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; and/or 4. Stricture disease requiring periodic dilatation every two to three months. A maximum 30 percent rating is warranted for obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.  Id.

Private treatment records reflect that the Veteran was diagnosed with adenocarcinoma of the prostate in late September 2008.  The Veteran indicated that he preferred radiation treatment over surgery for the condition.  In early February 2009, he underwent interstitial implant using a radioisotope.  Later in February 2009, he was seen two weeks post-operatively, at which time he reported some fatigue; good and bad days in terms of voiding and constipation; and a swollen feeling.  The treatment records do not reflect local reoccurrence or metastasis following the February 2009 treatment.

The May 2010 VA examiner noted that the Veteran was diagnosed with prostate cancer in September 2008, which was treated with radiation implants from February 2009.  The last treatment the Veteran received for the malignancy was in February 2009.  At the examination, the Veteran reported that the disease was still active, but did not know the extent of the disease.  The Veteran further reported urinating ten times per day at an interval of one to two hours, and awakening to void two times per night at an interval of four hours.  He denied urinary incontinence or problems starting urination.  He also reported fatigue and being unable to do normal activities for long periods of time.  The Veteran had no metastasis of the prostate cancer.  On examination, the Veteran had no deformity of the penis or testicles.  Blood tests revealed a BUN of 17 mg/dl, which was within the expected range; creatinine of 0.8 mg/dl, which was within the expected range; and albumin of 4.4 g/dl, which was within the expected range.  The examiner noted that the Veteran's diagnosis was changed from prostate cancer to prostate cancer, status-post brachytherapy and Lupron, with residual erectile dysfunction, and that the change was the result of progression of the previous diagnosis.  The examiner opined that the Veteran's condition has a moderate effect on the Veteran's usual occupation and on his activities of daily living.

The August 2010 VA examiner noted that the Veteran was diagnosed with prostate cancer in October 2008, which was treated with Lupron injection from November 2008 to February 2009, and with brachytherapy from February 2009.  Treatment for the malignancy was completed with the last treatment date in February 2009.  At the examination, the Veteran reported that the malignancy had been in full remission for eight months with a residual of erectile dysfunction.  The Veteran further reported urinating eight times per day at an interval of two hours, and awakening to void three times per night at an interval of two hours.  He denied urinary incontinence or problems starting urination.  He also reported fatigue and being unable to do normal activities for long periods of time.  The Veteran had no metastasis of the prostate cancer.  On examination, the Veteran had no deformity of the penis or testicles.  The August 2010 VA examination did not include new blood tests.  The examiner noted that the Veteran's diagnosis was changed from prostate cancer to prostate cancer, status-post brachytherapy and Lupron, with residual erectile dysfunction, and that the change was the result of progression of the previous diagnosis.  The examiner opined that the Veteran's condition has a mild effect on the Veteran's usual occupation and on his activities of daily living.

Based on a thorough review of the record, the Board concludes that the reduction in the assigned disability rating for the Veteran's service-connected residuals of prostate cancer from 100 percent to 20 percent, effective March 1, 2011, was done in a procedurally correct manner, and that the evidence demonstrates that a continuation of the 100 percent rating is not appropriate.  Specifically, the medical evidence of record at the time of the December 2010 rating decision, to include the private treatment records and the May 2010 and August 2010 VA examinations, does not show local reoccurrence or metastasis of the prostate cancer.  Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, once it is shown that there has been no local reoccurrence or metastasis, the 100 percent rating is to cease, and a rating is to be assigned based on the residuals of the prostate cancer as voiding dysfunction or renal dysfunction, whichever is predominant.  Although the relevant rating criteria provide a maximum 100 percent rating for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, such symptomatology was not shown at the time of the March 1, 2011 reduction.  Rather, the evidence of record shows that the Veteran's service-connected prostate cancer residuals were not manifested by renal dysfunction, urine leakage, or obstructed voiding.  The disability was manifested by urinary frequency that, at its most severe, was productive of a daytime voiding interval of between one and two hours or awakening to void three to four times per night, which is consistent with a 20 percent rating based on urinary frequency under 38 C.F.R. § 4.115b, Diagnostic Code 7528, and 38 C.F.R. § 4.115a.

Consequently, the December 2010 rating decision, which reduced the Veteran's rating for the service-connected prostate cancer from 100 percent to 20 percent effective March 1, 2011, was made with adequate consideration of pertinent laws and regulations and was supported by the evidence contained in the record at the time of the reduction.  Therefore, the reduction was proper.

Analysis - Increased Rating from March 1, 2011

Next, the Board will consider whether the Veteran was entitled to a rating in excess of 20 percent for the service-connected prostate disability from March 1, 2011.  The Board has carefully reviewed the VA treatment records relevant to the rating period.  A November 10, 2011 blood test revealed BUN of 14 mg/dl, which was within the reference range; creatinine of 0.8 mg/dl, which was within the reference range; and albumin of 4.0 g/dl, which was within the reference range.  A February 10, 2012 blood test revealed BUN of 13 mg/dl, which was within the reference range; creatinine of 0.9 mg/dl, which was within the reference range; and albumin of 4.0 g/dl, which was within the reference range.  In March 2013, the Veteran denied dysuria, frequency, nocturia, urgency, hematuria, incontinence, and impotence.  A March 15, 2013 blood test revealed BUN of 17 mg/dl, which was within the reference range; creatinine of 1.0 mg/dl, which was within the reference range; and albumin of 3.9 g/dl, which was within the reference range.  In March 2014, the Veteran denied fatigue, urinary frequency, nocturia, dysuria, and hematuria.  A March 17, 2014 blood test revealed BUN of 12 mg/dl, which was within the reference range; creatinine of 0.8 mg/dl, which was within the reference range; and albumin of 4.3 g/dl, which was within the reference range.  The VA treatment records do not show that the Veteran's residuals of prostate cancer status-post brachytherapy and Lupron met or most closely approximated the criteria for a rating in excess of 20 percent based on renal dysfunction, urine leakage, urinary frequency, or obstructed voiding.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, and 38 C.F.R. § 4.115a.

At the January 2012 VA examination, the Veteran reported a history of prostate cancer treated with brachytherapy, which was initiated in 2009 and was completed in April 2009.  The Veteran reported complications of teeth loss and erectile dysfunction.  The examiner indicated that the Veteran does not experience voiding dysfunction, to include urine leakage, urinary frequency, and obstructed voiding; or urinary tract/kidney infection.  The examiner also indicated that the service-connected prostate disability causes erectile dysfunction and teeth breakage throughout the mouth.  As to the functional impact of the disability, the examiner stated that the Veteran is medically retired, but that the treatment for the prostate cancer left him fatigued all of the time.  For example, the Veteran reported that he was going to lay pavers for a sidewalk, but had to hire someone to do it due to fatigue.  The January 2012 VA examination does not show that the Veteran's residuals of prostate cancer status-post brachytherapy and Lupron met or most closely approximated the criteria for a rating in excess of 20 percent based on renal dysfunction, urine leakage, urinary frequency, or obstructed voiding.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, and 38 C.F.R. § 4.115a.

At the July 12, 2012 Board hearing, the Veteran testified that he voids six to seven times per day, with a voiding frequency of approximately once every hour and a half.  In addition, he awakens to void six times per night.  He further reported that he does have urine leakage, but that "I'm able to get there before I do," and that, although he has purchased absorbent materials, he does not use them.  The Board notes that the Veteran is competent to report his voiding frequency.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds him credible in this regard, as there is nothing in the record that impugns his credibility in that regard.  Therefore, the Board accepts the Veteran's testimony at the July 12, 2012 Board hearing as probative evidence that, as of that date, the Veteran's service-connected prostate disability was manifested by urinary frequency productive of awakening to void five or more times per night.  Such a level of disability warrants a 40 percent rating, and no higher, under 38 C.F.R. § 4.115b, Diagnostic Code 7528, and 38 C.F.R. § 4.115a.  The Board further finds that the record does not show that the criteria for a 40 percent rating was met at any time before the July 12, 2012 Board hearing.  Therefore, the 40 percent rating was not warranted at any time earlier than July 12, 2012, the date of the Veteran's Board hearing.  Moreover, the Veteran's testimony at the July 2012 Board hearing does not indicate that his service-connected prostate disability was of a severity most closely approximating that contemplated by the criteria for ratings in excess of 40 percent for renal dysfunction or voiding dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, and 38 C.F.R. § 4.115a.

At the June 2014 VA examination, the Veteran reported a successful radioactive seed implant in February 2009 without recurrence or metastasis of the prostate cancer.  The Veteran further reported that he began noticing that his teeth were breaking off and falling out in the fall of 2009, and that the condition was later attributed to the radiation treatment.  The Veteran also endorsed erectile dysfunction associated with the prostate cancer treatment.  The examiner indicated that the Veteran does not experience voiding dysfunction or urinary tract/kidney infection.  The examiner also noted that the prostate cancer has caused tooth loss, per the Veteran's history.  The examiner further indicated that the Veteran's prostate cancer does not impact his ability to work.

The Board concludes that the June 2014 VA examination report does not reflect adequate consideration of all of the Veteran's pertinent symptomatology.  The report indicates that the Veteran does not experience any voiding dysfunction; however, the examiner did not address the Veteran's report of experiencing urinary urgency since 2009 or his July 2012 testimony of experiencing nocturia approximately six times per night.  Thus, it is unclear from the report whether the Veteran's earlier reported symptoms improved or resolved.  Accordingly, the Board does not find that the June 2014 examination report is an accurate assessment of the Veteran's service-connected prostate disability, and does not accept the report as an indication that a rating lower than 40 percent was warranted for the disability at that time.  The Board also notes that the June 2014 does not show that the Veteran was entitled to a rating in excess of 40 percent for the service-connected prostate disability at that time.  As such, the Board concludes that the Veteran continued to meet the criteria for a rating of 40 percent, and no higher, for the service connected prostate disability at the time of the June 2014 VA examination.

At the November 2015 VA examination, the Veteran reported that he was diagnosed with prostate cancer in 2009 and treated with radiation therapy.  He indicated that his PSA levels have been within the normal range since that treatment.  He further reported that he has developed some urinary problems, including urinary urgency, and erectile dysfunction since his treatment for the prostate cancer.  He endorsed urine leakage, but denied use of absorbent material or an appliance.  He also endorsed urinary frequency with a daytime voiding interval between one and two hours, and nighttime awakening to void three to four times.  He further endorsed erectile dysfunction associated with the prostate cancer treatment.  The Veteran denied obstructed voiding and urinary tract/kidney infection.  The examiner indicated that the Veteran does not have renal dysfunction due to the condition.  The examiner opined that the Veteran's prostate cancer does not impact his ability to work.  Thus, the November 2015 VA examination indicates that the Veteran's service-connected prostate disability was manifested by urine leakage not requiring use of absorbent material or an appliance, and by urinary frequency with daytime voiding interval of between one and two hours and awakening to void three to four times per night.  It was not manifested by obstructed voiding or renal dysfunction.  Such a level of disability warrants a 20 percent rating, and no higher, under 38 C.F.R. § 4.115b, Diagnostic Code 7528, and 38 C.F.R. § 4.115a.  Thus, the record shows that from November 18, 2015, the date of the November 2015 VA examination, the Veteran was entitled to a rating of 20 percent, and no higher, for residuals of prostate cancer, status-post brachytherapy and Lupron.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, and 38 C.F.R. § 4.115a.

The Board observes that the Veteran has erectile dysfunction, and that that condition has been medically attributed to the service-connected prostate disability, to include by the VA examiners.  The Board has considered whether the Veteran is entitled to a separate compensable rating for erectile dysfunction associated with the service-connected prostate disability.  Erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent rating is warranted where there is deformity of the penis with loss of erectile power.  Otherwise, the rating is noncompensable.  In this case, the record, as summarized above, shows that the Veteran's erectile dysfunction is manifested by loss of erectile power.  However, the record does not show that the disability is manifested by deformity of the penis.  In light of the objective findings on clinical examination and in the treatment records, there is no factual basis for a compensable rating for erectile dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Of note, the September 2010 rating decision granted special monthly compensation for loss of a creative organ.  See 38 C.F.R. § 3.350(a)(1).  Therefore, consideration of whether that benefit may be awarded is not necessary.  Accordingly, the Board finds that the criteria for a separate compensable rating for the Veteran's erectile dysfunction have not been met at any time during the rating period.  

The Board also observes that the Veteran has reported loss of teeth, fatigue, and mental stress associated with the service-connected prostate disability.  See, e.g., correspondence from the Veteran, received in September 2011.  The issue of entitlement to service connection for loss of teeth was considered in a May 2013 rating decision.  In that decision, the RO granted service connection for stomatitis with dry mouth (claimed as dental problems to include upper and lower teeth), and awarded a rating of 10 percent effective November 20, 2012.  The RO also informed the Veteran that dental caries and periodontal disease are not disabling conditions for VA purposes and may be considered for treatment purposes.  The RO further informed the Veteran that a copy of his claim was forwarded to a local VA medical center to determine eligibility to treatment.  The Veteran did not submit a timely notice of disagreement as to any aspect of the decision; therefore, the issue was not appealed.  See 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302.  As to the claimed fatigue and mental stress, as is more fully discussed in the Remand section below, the issues of entitlement to a separate rating for fatigue associated with service-connected residuals of prostate cancer, status-post brachytherapy and Lupron, and entitlement to a separate compensable rating for mental stress associated with service-connected residuals of prostate cancer, status-post brachytherapy and Lupron, are herein remanded for further development.  Therefore, those possible manifestations are not for consideration in rating the Veteran's service-connected prostate disability at this time.

The Board acknowledges the Veteran's contentions that he is entitled to additional or higher ratings for the service-connected prostate disability.  The Veteran is competent to report symptoms such as urinary dysfunction.  See Layno, 6 Vet. App. at 469.  The Veteran is also credible in his belief that he is entitled to additional or higher ratings.  However, considered with the relevant rating criteria, the probative evidence, as summarized above, supports a finding that from March 1, 2011, through July 11, 2012, a rating in excess of 20 percent was not warranted; from July 12, 2012, through November 17, 2015, a rating of 40 percent, and no higher, was warranted; and from November 18, 2015, a rating in excess of 20 percent was not warranted for the disability.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected prostate disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The record shows that the disability is manifested by urine leakage, urinary frequency, and erectile dysfunction.  Such manifestations are expressly considered in the Veteran's ratings for the disability, as well as the Veteran's award of special monthly compensation for loss of a creative organ.  The record further shows that the disability may also be manifested by fatigue and mental stress.  Entitlement to separate ratings for those reported manifestations will be considered on remand.

The Board acknowledges that the Veteran's disability has an impact on employment.  The May 2010 VA examiner opined that the disability has moderate effects on the Veteran's usual occupation, and the August 2010 VA examiner opined that the disability has mild effects on the Veteran's usual occupation.  Neither of the examiners provided a rationale for the opinions given in that regard or explained what was meant by the terms "moderate" and "mild."  Furthermore, the June 2014 and November 2015 VA examiners both opined that the Veteran's service-connected prostate disability does not affect his ability to work.  As noted above, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current ratings.  Therefore, referral for extra-schedular consideration is not warranted.

In addition, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the Board finds that the evidence of record shows that the Veteran was not entitled to a rating in excess of 20 percent, from March 1, 2011, through July 11, 2012, or from November 18, 2015, the date of the November 2015 VA examination.  However, from July 12, 2012, the date of the Veteran's Board hearing, through November 17, 2015, the day prior to the November 2015 VA examination, the Veteran was entitled to a 40 percent rating, and no higher.  To the extent the Veteran seeks disability ratings higher than or in addition to those provided herein, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

The reduction in the rating for residuals of prostate cancer, status-post brachytherapy and Lupron, from 100 percent to 20 percent effective March 1, 2011, was proper.

Entitlement to a rating in excess of 20 percent for residuals of prostate cancer status-post brachytherapy and Lupron from March 1, 2011, through July 11, 2012, is denied.

Entitlement to a rating of 40 percent, and no higher, for residuals of prostate cancer, status-post brachytherapy and Lupron, from July 12, 2012, through November 17, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for residuals of prostate cancer, status-post brachytherapy and Lupron, from November 17, 2015, is denied.


REMAND

The Board finds that the issues of entitlement to a separate compensable rating for fatigue associated with service-connected residuals of prostate cancer, status-post brachytherapy and Lupron, and entitlement to a separate compensable rating for mental stress associated with service-connected residuals of prostate cancer, status-post brachytherapy and Lupron, must be remanded for further development before a decision may be made on the merits.

In regard to the reported fatigue, the Veteran has reported feeling fatigued since receiving treatment for prostate cancer.  The Veteran is considered competent to report fatigue, as well as the onset of such a symptom in temporal proximity to his treatment for prostate cancer.  See Layno, 6 Vet. App. 465.  However, a review of the record reflects that the Veteran has nonservice-connected disabilities that may also be manifested by fatigue.  The Veteran is not considered competent to medically attribute the fatigue to any particular cause.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Although the VA examiners noted the Veteran's complaints of fatigue, none provided an opinion as to whether the reported fatigue is in fact a manifestation of the service-connected prostate disability.  Furthermore, the examiners did not provide information relevant to rating the manifestation if it is determined to be caused by the service-connected prostate disability.  As such, a remand is required so that the Veteran may be afforded a VA examination to determine the nature and severity of any fatigue that may be caused by his service-connected prostate disability.

In regard to the reported mental stress, the Veteran reports that the service-connected prostate disability and its associated erectile dysfunction cause mental distress.  See Correspondence from the Veteran, received in September 2011.  The Veteran is considered competent to report mental stress.  See Layno, 6 Vet. App. 465.  However, a review of the record reflects that the Veteran has been service connected for posttraumatic stress disorder (PTSD), which was previously characterized as generalized anxiety disorder and is currently rated at 70 percent disabling.  The Veteran is not considered competent to medically attribute the reported mental stress to any particular cause.  See Barr, 21 Vet. App. at 307.  Therefore, there is an indication that the Veteran has mental stress associated with the service-connected prostate disability, but insufficient competent evidence of record to determine whether there is such mental stress and, if so, whether it warrants a separate compensable rating, particularly in view of the service-connected PTSD.  As such, a remand is required so that the Veteran may be afforded a VA examination to determine the nature and severity of any mental symptoms that may be caused by his service-connected prostate disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of any fatigue associated with service-connected residuals of prostate cancer, status-post brachytherapy and Lupron.  Provide a copy of this Remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's fatigue is a manifestation of the service-connected prostate disability, as opposed to any other disability.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of any mental stress associated with service-connected residuals of prostate cancer, status-post brachytherapy and Lupron.  Provide a copy of this Remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's reported mental stress is a manifestation of the service-connected prostate disability, as opposed to any other disability, to include the service-connected psychiatric disability.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether separate ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


